                               JOSEPH D. MARCHAND
                                     ATTORNEY AT LAW
                               117-119 WEST BROAD STREET
                                        P.O. BOX 298
                              BRIDGETON, NEW JERSEY 08302
                         (856) 451-7600         FAX (856) 451-6535

MEMBER OF NJ AND PA BAR

February 24, 2020                                           Via CM/ECF

Honorable Jerrold N. Poslusny, Jr.
United States Bankruptcy Court
U.S. Post Office & Courthouse
Camden, NJ 08101-2067

Re:    B/E/O: Marla Webster
       Chapter 7 Bankruptcy, Case No. 19-22411/JNP

In re: Trustee’s Cross Motion to Compel Debtor to Comply with Order Dated 1/7/20
       Hearing: February 25, 2020 (10:00 A.M.)

Dear Judge Poslusny:

       Please accept this letter as a response to Debtor’s Opposition to my Cross Motion.
Enclosed please find an email from my Realtor explaining how his phone system works
and indicating that he has only received 1 phone call from the Debtor since December 11,
2019.

Most respectfully,

/s/ Joseph D. Marchand

Joseph D. Marchand, Esquire
Chapter 7 Bankruptcy Trustee

JDM:mmh
cc via CM/ECF: United States Trustee’s Office
cc via CM/ECF: Seymour Wasserstrum, Esquire(Attorney for Debtor(s))
cc via mail: Marla Webster, Debtor
